       Case 4:16-cv-00530-BLW Document 255 Filed 12/11/20 Page 1 of 22




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


  LORI STEVENS,
                                              Case No. 4:16-cv-00530-BLW

        Plaintiff,                            MEMORANDUM DECISION
                                              AND ORDER
         v.

  BRIGHAM YOUNG UNIVERSITY -
  IDAHO, dba BYU-Idaho, et al.,

        Defendants.



                                INTRODUCTION

      The Court has before it a motion to compel filed by defendant BYU-Idaho

(“BYU-I”). (Dkt. 249.) For the reasons set forth below, the Court will grant in part

and deny in part the motion.

                         LITIGATION BACKGROUND
      Plaintiff Stevens, a former BYU-I student, alleges that Robert Stokes, a

former BYU-I professor, initiated an unwanted relationship with her while she was

a student and Stokes was a professor at BYU-I. Stevens alleges that this

relationship ultimately became sexually and emotionally abusive. She further

asserts that she, along with another student, Danielle Spencer, reported Stokes’

inappropriate and abusive behavior to several BYU-I professors and officials, who


MEMORANDUM DECISION AND ORDER - 1
       Case 4:16-cv-00530-BLW Document 255 Filed 12/11/20 Page 2 of 22




failed to take any action. The relationship ended when Stokes died on July 1, 2016,

from complications during heart surgery.

      Stevens originally sued BYU-I and the Stokes estate. She later settled her

claims against the Stokes estate. The LDS Church intervened for “the limited

purpose of protecting its claims of privilege. . . .” (See Dkt. 89). There are now

four claims in this case against BYU-I:

      1. Teacher-on-student hostile environment/sexual harassment actionable

under Title IX of the Education Amendments Act;

      2. Teacher-on-student quid pro quo sexual harassment;

      3. Hostile learning environment in violation of the Rehabilitation Act and

the Americans with Disabilities Act; and

      4. Violation of the Idaho Human Rights Act.

      To support her claim of harassment and describe her relationship with

Stokes, Stevens intends to introduce selected text messages between her and

Stokes. She had about 800 of those texts printed out and stored in binders. It is

undisputed, however, that Stevens selectively and intentionally deleted a large

amount of texts between the two.

      After filing this lawsuit, Stevens claims that her mobile phone (containing

the remaining texts) stopped working. She took the phone to the AT&T store




MEMORANDUM DECISION AND ORDER - 2
       Case 4:16-cv-00530-BLW Document 255 Filed 12/11/20 Page 3 of 22




where a clerk erased all data on the phone.

      BYU-I complained that the text deletions and phone erasure made it

impossible to verify or rebut Stevens’ claim that the texts she saved accurately

represented her relationship with Stokes. To address this problem, BYU-I filed a

motion for sanctions, asking the Court to find that Stevens’ conduct was intentional

and to impose sanctions including a dismissal of the case.

      In an analysis of that motion, the Court found substantial questions of fact

that could not be resolved as a matter of law. (See Dkt. 233.) It was unclear

whether Stevens was deleting texts at a time when her duty to preserve evidence

was in place. While that duty was clearly in place when the phone was erased

(because she had filed suit by that time), there were discrepancies between

Stevens’ account of the erasure and her counsel’s account. While these issues

precluded a final ruling on the motion for sanctions, the Court held that (1) it

would allow a “full inquiry” into these issues; (2) depending on the outcome of

that inquiry, BYU-I could raise the sanctions motion again; and (3) regardless of

whether sanctions would be imposed, the text deletions, phone erasure, and

discrepancies between accounts of the erasure, were all relevant to Stevens’

credibility. The Court found that the “trial-within-a trial” is “the minimum

necessary to ensure a fair opportunity for BYU-I to challenge the narrative created




MEMORANDUM DECISION AND ORDER - 3
          Case 4:16-cv-00530-BLW Document 255 Filed 12/11/20 Page 4 of 22




by Stevens’ selective, intentional, and substantial deletions of text messages.” (Id.

at 10.)

          To prepare for that “trial-within-a-trial,” BYU-I moved to compel the

deposition of DeAnne Casperson, Stevens’ counsel. (Dkt. 241.) The Court granted

the motion, explaining:

          As the Court discussed in its prior decision, intent is an important
          element in determining whether sanctions for spoliation are
          warranted. BYU-I is entitled to discovery on the question of intent,
          and Ms. Casperson’s compliance with the duty to preserve evidence
          will be directly relevant to whether there was an intent to erase the
          phone. Moreover, as the Court discussed in its earlier decision, it
          appears there is some discrepancy between Stevens’ account of the
          phone erasure and that of her counsel. While Stevens attempts to
          explain that discrepancy by including additional details about the
          three phones, her initial account remains and is contrary to her
          counsel’s account. BYU-I is entitled to explore those accounts
          because they are relevant to Stevens’ credibility.

                 BYU-I has established each of the Shelton factors. Ms.
          Casperson’s deposition will inquire into relevant evidence that is
          necessary to resolve (1) the motion for sanctions and (2) Stevens’
          credibility. Moreover, the evidence is not available by other means
          and is not privileged (as both Ms. Casperson and Stevens have
          revealed their discussions about the phone erasure without claiming
          any privilege).

(Memorandum Decision, Dkt. 246 at 5-6.)

          To prepare for the deposition of Ms. Casperson, BYU-I requested that

Ms. Casperson produce “the content of your legal/client file” and

specifically “evidence relevant to the deletion of text messages,” including



MEMORANDUM DECISION AND ORDER - 4
      Case 4:16-cv-00530-BLW Document 255 Filed 12/11/20 Page 5 of 22




“any documentation concerning this evidence and its handling by client or

counsel.” (Email from Steven Anderson to DeAnne Casperson dated

8/12/2020, Dkt. 205-2 at 6-7.) BYU-I’s counsel went on to list the following

examples of the types of documents sought:

      1.   Documentary evidence of instructions from counsel to Ms.
           Stevens (or others) to maintain and preserve evidence such as
           texts, emails, correspondence, etc. In particular this includes
           litigation hold instructions, correspondence relating to any
           violations of the hold instructions, and documents relating to any
           attempt to remedy the violations.

      2.   Notes of client or interoffice communications relating to
           maintaining and/or destroying, tampering or altering evidence.

      3.   Notes of client or interoffice communications relating to the fact
           of destruction or alteration- that is, when and how counsel
           became aware that deletions had occurred and, specifically, that
           alterations had occurred within given text strings.
      4.   Notes of conversations concerning counsel’s obligation to notify
           the Court and opposing counsel of text alterations, evidence
           destruction or electronic information deletions.

      5.   Notes relating to the investigation of facts referenced in any of
           Ms. Stevens’ declarations, or counsel correspondence concerning
           lost, altered or deleted texts.
      6.   Any documents relating to communications with AT&T or any
           other retail establishment allegedly involved in resolving the
           “frozen” cell phone(s) or deleting any texts. This would
           obviously include any attempts to retrieve the deletions or any
           documentation concerning the investigation of same.
      7.   Any documents relating to counsel’s allowance of Ms. Stevens to
           retain the cell phone or phones after commencement of this
           action as described in the Court’s Memorandum Decision, pg. 9


MEMORANDUM DECISION AND ORDER - 5
        Case 4:16-cv-00530-BLW Document 255 Filed 12/11/20 Page 6 of 22




             (Dkt. #233).

        8.   Any documentation which may demonstrate “intent” to destroy,
             alter or failure to maintain evidence.

        9.   Any documentation relating to the contradictory or inconsistent
             versions of the text deletions as referenced in the Court’s
             Memorandum Decisions (Dkts. # 233, 246) pgs. 9 and 13
             respectively.
        10. Any other documents, notes, emails concerning these subjects
            especially any communications with Ms. Stevens.
(Id.)

        The parties were unable to reach an agreement regarding BYU-I’s

request for production of documents and, accordingly, reached out to the

Court for an informal discovery dispute conference. Following the

conference, Stevens’ counsel informed the Court and BYU-I’s counsel that,

“due to the expansive nature of BYU-I’s request, the fact that it sought

information in ten separate areas, and the numerous motions and disputes in

the case, Plaintiff determined that all parties would be served by a written

order to help eliminate future disputes.” (Dkt. 251 at 6; Dkt. 251-1 at 3.)

        On October 30, 2020, BYU-I filed a motion to compel, requesting that

Plaintiff’s counsel of record, Casperson Ulrich Dustin, be ordered “to

produce all documents that are relevant to the spoliation of evidence topics

that the Court already ruled are not privileged and that may be fully explored




MEMORANDUM DECISION AND ORDER - 6
       Case 4:16-cv-00530-BLW Document 255 Filed 12/11/20 Page 7 of 22




at trial and at Plaintiff’s counsel’s court-ordered deposition.” (Dkt. 249.)

                                   DISCUSSION
      A.     The request for documents was not untimely.

      Stevens argues that BYU-I’s request for documents is untimely. She points

out that BYU-I has known of the phone erasure incident since November 10, 2017;

BYU-I was provided with additional information regarding the erasure on

December 19, 2017; and Stevens testified at length about the erasure at her

deposition in August 2018. Thus, she argues, that BYU-I was aware of the phone

erasure prior to the March 29, 2019, close of discovery, yet failed to file a motion

to compel Ms. Casperson’s deposition until February 4, 2020.

      Stevens previously raised this argument in opposition to the motion to

compel Ms. Casperson’s deposition (see Dkt. 242 at 9-10). The argument was as

unpersuasive then as it is now. There is clearly good cause for allowing the

additional discovery on spoliation at this time.

      Although BYU-I has known about the phone erasure since November 2017,

and had the opportunity to and did inquire into the phone erasure during Stevens’

deposition, BYU-I did not have reason to know it would be allowed to inquire into

the spoliation issue at trial until the Court’s December 2019 order regarding

spoliation. BYU-I moved to compel Ms. Casperson’s deposition shortly thereafter

and requested that Stevens disclose the subject documents shortly after the Court


MEMORANDUM DECISION AND ORDER - 7
       Case 4:16-cv-00530-BLW Document 255 Filed 12/11/20 Page 8 of 22




issued its order compelling Ms. Casperson’s deposition. Thus, BYU-I has been

diligent in seeking the discovery it needs to prepare for the trial-within-a-trial on

spoliation, and good cause exists for reopening discovery for that limited purpose.

See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 608-09 (9th Cir. 1992)

(good cause standard focuses primarily on the diligence of the requesting party);

Sheridan v. Reinke, 611 Fed. App'x 381, 384 (9th Cir. 2015) (applying Johnson

“good cause” requirement to motions to reopen discovery).

      B.     Whether rights under the attorney work-product doctrine have
             been waived.
      The Court has previously determined that evidence regarding the phone

erasure is not privileged “as both Ms. Casperson and Stevens have revealed their

discussions about the phone erasure without claiming any privilege.” (Dkt. 246 at

5.) However, Stevens now argues that the requested documents include attorney

work product and opinion work product and that her rights under the work product

doctrine have not been waived.

      As the party seeking to protect documents under the work product doctrine,

Stevens bears the burden of showing that the documents are, in fact, work product.

See In re Excel Innovations, Inc., 502 F.3d 1086 (9th Cir. 2007). The work product

doctrine, codified in Rule 26(b)(3), protects “from discovery documents and

tangible things prepared by a party or his representative in anticipation of



MEMORANDUM DECISION AND ORDER - 8
       Case 4:16-cv-00530-BLW Document 255 Filed 12/11/20 Page 9 of 22




litigation.” In re Grand Jury Subpoena, 357 F.3d 900, 906 (9th Cir. 2004).

      If a document falls within the work product doctrine, the adverse party must

then show a “substantial need [for] the materials” and “undue hardship [in

obtaining] the substantial equivalent of the materials by other means.” See Rule

26(b)(3). The standard is higher when opinion work product is sought. There, the

adverse party must make “a showing beyond the substantial need/undue hardship

test.” See Holmgren v. State Farm Mut. Auto. Ins. Co., 976 F.2d 573, 577 (9th Cir.

1992). That higher test requires that the attorney’s mental impressions be at issue

in the case, and further that the need for the material is compelling. Id. at 577.

Notes taken by an attorney from a witness interview are generally opinion work

product because, in choosing what to write down and what to omit, the attorney

necessarily reveals his or her mental processes. See In re Grand Jury Proceedings,

492 F.3d 976, 981-82 (8th Cir. 2007).

      Stevens asserts that the information requested by BYU-I is attorney work

product; that counsel notes requested by BYU-I are opinion work product; and that

BYU-I has not met its burden for disclosure of the information. Stevens further

argues that “it would be error to find waiver of the attorney work product privilege

and require Plaintiff to disclose her client file or any of the client file

documentation or communications that BYU-I seeks.” (Dkt. 251 at 10.) However,




MEMORANDUM DECISION AND ORDER - 9
      Case 4:16-cv-00530-BLW Document 255 Filed 12/11/20 Page 10 of 22




as discussed below in more detail, Stevens’ counsel is not being required to turn

over the entire client file. The Court is, instead, limiting the required disclosure to

information regarding any litigation hold, general instructions to Stevens about

spoliation, information regarding the phone erasure incident, and attempts to

remedy the erasure of information from that phone.

      Stevens’ arguments are insufficient to demonstrate that the documents to be

disclosed are, in fact, work product, and she has not submitted any documents to

the Court for in camera review. Even assuming that Stevens can meet her burden

of demonstrating that the documents include attorney work product and/or opinion

work product, the Court finds disclosure of the documents, as detailed and limited

below, to be appropriate even if they contain some work product.

      First, although a litigation hold, and general instructions to a client regarding

spoliation, would generally be privileged and not subject to disclosure, where, as

here, there is evidence of spoliation, such information is discoverable. See, e.g.,

Agne v. Papa John's Int'l, Inc., No. C10-1139-JCC, 2012 WL 12882903, at *3

(W.D. Wash. Feb. 6, 2012) (requiring disclosure of litigation hold notices where

there was evidence of spoliation ); City of Colton v. Am. Promotional Events, Inc.,

No. CV0906630PSGSSX, 2011 WL 13223880, at *2 (C.D. Cal. Nov. 22, 2011)

(“Even if particular litigation hold communications are privileged, the court has an




MEMORANDUM DECISION AND ORDER - 10
      Case 4:16-cv-00530-BLW Document 255 Filed 12/11/20 Page 11 of 22




inherent power to order their production in connection with a spoliation claim.”);

Major Tours, Inc. v. Colorel, No. CIV 05-3091(JBS/JS), 2009 WL 2413631, at *2

(D.N.J. Aug. 4, 2009) (“Although in general hold letters are privileged, the

prevailing view, which the Court adopts, is that when spoliation occurs the letters

are discoverable.”).

      Second, as the Court has already ruled, BYU-I will be allowed a full inquiry

at trial into Stevens’ credibility regarding the deletions of text messages and other

metadata, and the other the issues raised by BYU-I’s motion for sanctions,

including counsel’s “cavalier attitude toward the preservation requirement,”

counsel’s failure to preserve the phone texts, and Stevens’ and/or counsel’s intent

as to the spoliation. (Dkt. 233 at 8-10; see Dkt. 246 at 5.) Counsel’s mental

impressions, conclusions, opinions, and legal theories related to a litigation hold,

general instructions regarding spoliation, and the phone erasure incident are

directly at issue in determining the intentionality of the spoliation. The information

the Court is requiring Stevens to disclose is thus both relevant and necessary to the

intentionality inquiry, and the Court finds that there is a substantial and compelling

need for the requested documents. See Holmgren v. State Farm Mut. Auto. Ins.

Co., 976 F.2d 573, 577 (9th Cir. 1992) (for disclosure of opinion work product, the

attorney’s mental impressions must be at issue in the case, and the need for the




MEMORANDUM DECISION AND ORDER - 11
       Case 4:16-cv-00530-BLW Document 255 Filed 12/11/20 Page 12 of 22




material must be compelling); see also Bittaker v. Woodford, 331 F.3d 715, 718-

20, 722 n.6 (9th Cir. 2003) (where attorney performance is directly at issue,

attorney client and work product privileges are waived).1

       The Court also finds that BYU-I cannot obtain the substantial equivalent of

the documents through any other means. BYU-I explains that it has already sought

discovery from and deposed Stevens on the spoliation issue but is still left with

significant questions regarding Steven’s credibility and the intentionality of the

deletion of text messages and metadata on the phone(s), including the role and

involvement of counsel in the failure to preserve. The deposition of Ms. Casperson

will allow BYU-I to inquire further into the spoliation issues, including issues of

credibility and intentionality. The documents are necessary to test the veracity of

that testimony and there is no substantial equivalent to these documents.

       Stevens argues that finding a waiver of her rights under the attorney work

product doctrine with regard to the requested documents would be inconsistent

with an earlier ruling by the Court in relation to the discoverability of notes taken




       1
          It is also worth noting, as BYU-I points out, that the information the Court is requiring
Stevens to disclose does not implicate the purpose behind the work product doctrine – to prevent
a party from exploiting the efforts of its adversaries in preparing for litigation. See Hickman v.
Taylor, 329 U.S. 495, 510-11 (1947) (noting the need of counsel to be able to prepare to meet
merits of claims and defenses without “undue and needless interference” from adversaries).



MEMORANDUM DECISION AND ORDER - 12
      Case 4:16-cv-00530-BLW Document 255 Filed 12/11/20 Page 13 of 22




by attorney Mckinzie Cole during an interview of Stevens’ friend, Danielle

Spencer. The Court disagrees.

      In relation to the Cole notes, Stevens contended that Spencer had changed

her story after spending extensive time with BYU-I’s counsel and that the Cole

notes were needed to compare Spencer’s current story to her prior story. The Court

found that this explanation did “not come close to making the required showing”

for disclosure of opinion work product represented by the Cole notes. (Dkt. 154 at

5.) “To the extent it is true that Ms. Spencer has changed her story, the proper tool

for probing this issue is rigorous questioning during Ms. Spencer’s upcoming

deposition and at trial. Given that both tools are still available to Stevens, there is

no substantial need or undue burden association with Defendants’ refusal to

produce the Cole Notes.” (Id.)

      In contrast to the circumstances at issue with the Cole notes, here the

documents do not merely relate to counsel’s interview of a non-party witness.

Rather, the documents relate to the destruction of evidence and whether that

destruction was intentional and, more specifically, the veracity of counsel herself, a

litigation hold, what counsel told Stevens regarding spoliation, efforts that were

made to preserve the text and metadata evidence, the circumstances in relation to

the erasure of the text messages, and efforts in response to that erasure. As




MEMORANDUM DECISION AND ORDER - 13
      Case 4:16-cv-00530-BLW Document 255 Filed 12/11/20 Page 14 of 22




discussed above, there is a compelling need for these documents.

      Finally, Stevens attempts to minimize the spoliation, arguing that there is no

substantial need because “there was no loss of text messages that BYU-I did not

already have in its possession.” (Dkt. 251 at 11.) Stevens argues that BYU-I

already had screen shots of the texts that were deleted, and that the only thing lost

was the ability to obtain a “third backup of the texts” from the “approximately 30

days between when Plaintiff started using that phone and Stokes’ death.” (Id. at

12.) Stevens further argues “there was never a complete and total loss of all of

Plaintiff’s text messages, and BYU-I’s assertions otherwise are simply not based

upon the actual facts and evidence.” (Id.) However, the Court notes that these

assertions do not address the loss of metadata and are also inconsistent with prior

representations by counsel and Stevens. For example, Ms. Casperson, in a

November 10, 2017, letter, stated the following regarding BYU-I’s request for

production of “Text Messages (ESI)”:

      As to the phone that had the bulk of the text correspondence, we are
      working with our IT person to provide all ESI we can. Plaintiff’s
      phone locked up shortly after we began our representation and we
      understood those texts were lost, but are exploring all options. We are
      attempting to resolve this as quickly as possible and will, at a
      minimum, get the ESI regarding the dates of the screen shots.

(Dkt. 251-3 (emphasis added).) Thus, it was represented by Stevens’ counsel that

the cell phone that had the “bulk” of text correspondence is the one that froze up.



MEMORANDUM DECISION AND ORDER - 14
      Case 4:16-cv-00530-BLW Document 255 Filed 12/11/20 Page 15 of 22




In contrast, Stevens is now taking the position that this cell phone only had texts

from “approximately 30 days.” The Court has previously noted other

inconsistencies regarding the deletions of the texts. (See Dkt. 233, 246.)

      In sum, the Court finds that BYU-I has demonstrated that there is a

substantial and compelling need for the documents that the Court is requiring

Stevens to disclose, as detailed below, and that BYU-I cannot obtain the

substantial equivalent of the documents through any other means.

      C.     Some of the requested documents exceed the scope of the
             deposition; others do not and will be ordered disclosed.
      Stevens argues that the documents requested by BYU-I exceed the scope of

the deposition allowed by the Court. The Court previously ordered that Ms.

Casperson’s deposition may “inquire into relevant evidence that is necessary to

resolve (1) the motion for sanctions [for spoliation] and (2) Stevens’ credibility.”

(Dkt. 246 at 5.) As detailed below, the Court finds that although some of the

requested documents exceed the scope of inquiry allowed by the Court, most of the

requested documents do not and will be ordered disclosed.

             1.     Documentary evidence of instructions from counsel to Ms.
                    Stevens (or others) to maintain and preserve evidence such
                    as texts, emails, correspondence, etc.
      BYU-I’s first request is for “Documentary evidence of instructions from

counsel to Ms. Stevens (or others) to maintain and preserve evidence such as



MEMORANDUM DECISION AND ORDER - 15
      Case 4:16-cv-00530-BLW Document 255 Filed 12/11/20 Page 16 of 22




texts, emails, correspondence, etc. In particular this includes litigation hold

instructions, correspondence relating to any violations of the hold instructions, and

documents relating to any attempt to remedy the violations.”

      The Court finds that Stevens’ counsel should be required to disclose

anything in counsel’s files regarding instructions to Stevens about evidence

preservation prior to the deletion of the materials from the phone. This includes

evidence regarding the initial instructions given by counsel to Stevens, the

response to the deletion from the phone, and attempts to remedy the problem. This

disclosure requirement does not, however, extend to evidence regarding, or allow

inquiries into, other potential violations. In other words, no fishing expedition for

other violations is allowed.

             2.    Notes of client or interoffice communications relating to
                   maintaining and/or destroying, tampering or altering
                   evidence.
      BYU-I’s second request is for “Notes of client or interoffice

communications relating to maintaining and/or destroying, tampering or altering

evidence.”

      The Court finds that disclosure of this information is appropriate to the

extent the notes or communications relate to a litigation hold, general instructions

to Stevens about spoliation, and any notes or communications regarding the phone

erasure incident. Again, however, no fishing expedition for other violations is


MEMORANDUM DECISION AND ORDER - 16
      Case 4:16-cv-00530-BLW Document 255 Filed 12/11/20 Page 17 of 22




allowed.



             3.     Notes of client or interoffice communications relating to the
                    fact of destruction or alteration – that is, when and how
                    counsel became aware that deletions had occurred and,
                    specifically, that alterations had occurred within given text
                    strings.
      BYU-I’s third request is for “Notes of client or interoffice communications

relating to the fact of destruction or alteration- that is, when and how counsel

became aware that deletions had occurred and, specifically, that alterations had

occurred within given text strings.”

      The Court finds disclosure of this information is appropriate.

             4.     Notes of conversations concerning counsel’s obligation to
                    notify the Court and opposing counsel of text alterations,
                    evidence destruction or electronic information deletions.
      BYU-I’s fourth request is for “Notes of conversations concerning counsel’s

obligation to notify the Court and opposing counsel of text alterations, evidence

destruction or electronic information deletions.”

      The Court finds this request to be vague and will accordingly deny the

motion to compel this disclosure of information.

             5.     Notes relating to the investigation of facts referenced in any
                    of Ms. Stevens’ declarations, or counsel correspondence
                    concerning lost, altered or deleted texts

      BYU-I’s fifth request is for “Notes relating to the investigation of facts



MEMORANDUM DECISION AND ORDER - 17
      Case 4:16-cv-00530-BLW Document 255 Filed 12/11/20 Page 18 of 22




referenced in any of Ms. Stevens’ declarations, or counsel correspondence

concerning lost, altered or deleted texts.”

      To the extent BYU-I is seeking notes related to the investigation of the

phone erasure incident, the Court finds that disclosure of the information is

appropriate. To the extent BYU-I is seeking information beyond that, the Court

will deny the motion to compel disclosure of such information.

             6.     Any documents relating to communications with AT&T or
                    any other retail establishment allegedly involved in
                    resolving the “frozen” cell phone(s) or deleting any texts.
      BYU-I’s sixth request is for “Any documents relating to communications

with AT&T or any other retail establishment allegedly involved in resolving the

‘frozen’ cell phone(s) or deleting any texts. This would obviously include any

attempts to retrieve the deletions or any documentation concerning the

investigation of same.”

      The Court finds disclosure of this information is appropriate.

             7.     Any documents relating to counsel’s allowance of Ms.
                    Stevens to retain the cell phone or phones after
                    commencement of this action as described in the Court’s
                    Memorandum Decision, pg. 9 (Dkt. #233).
      BYU-I’s seventh request is for “Any documents relating to counsel’s

allowance of Ms. Stevens to retain the cell phone or phones after commencement

of this action as described in the Court’s Memorandum Decision, pg. 9 (Dkt.



MEMORANDUM DECISION AND ORDER - 18
      Case 4:16-cv-00530-BLW Document 255 Filed 12/11/20 Page 19 of 22




#233).”

      The Court finds disclosure of this information is appropriate.

             8.     Any documentation which may demonstrate “intent” to
                    destroy, alter or failure to maintain evidence.
      BYU-I’s eighth request is for “Any documentation which may demonstrate

‘intent’ to destroy, alter or failure to maintain evidence.”

      The Court finds disclosure of this information is appropriate but only to the

extent it relates to the phone erasure incident.

             9.     Any documentation relating to the contradictory or
                    inconsistent versions of the text deletions as referenced in
                    the Court’s Memorandum Decisions (Dkts. # 233, 246) pgs.
                    9 and 13 respectively.
      BYU-I’s ninth request is for “Any documentation relating to the

contradictory or inconsistent versions of the text deletions as referenced in the

Court’s Memorandum Decisions (Dkts. # 233, 246) pgs. 9 and 13 respectively.”

      The Court finds this request to be vague. The Court will accordingly deny

the motion to compel this disclosure of information.

             10.    Any other documents, notes, emails concerning these
                    subjects especially any communications with Ms. Stevens
      BYU-I’s tenth and final request is for “Any other documents, notes, emails

concerning these subjects especially any communications with Ms. Stevens.”

      The Court finds disclosure of this information to be appropriate but only to




MEMORANDUM DECISION AND ORDER - 19
      Case 4:16-cv-00530-BLW Document 255 Filed 12/11/20 Page 20 of 22




the extent it relates to the phone erasure incident.

                                       ORDER
      IT IS ORDERED that Defendant BYU-I’s Motion to Compel (Dkt. 249) is

GRANTED in part and DENIED in part as follows:

      1.     Plaintiff shall disclose, within 10 days of the date this Order is

entered, documentary evidence of instructions from counsel to Plaintiff to maintain

and preserve evidence such as texts, emails, correspondence, etc., prior to the

deletion of the materials from the cell phone(s). This includes evidence regarding

the initial instructions given by counsel to Plaintiff, any response to the deletion

from the phone, and attempts to remedy the problem. This disclosure requirement

does not, however, extend to evidence regarding, or allow inquiries into, other

potential violations.

      2.     Plaintiff shall disclose, within 10 days of the date this Order is

entered, notes of client or interoffice communications relating to maintaining

and/or destroying, tampering or altering evidence to the extent the notes or

communications relate to a litigation hold, general instructions to Plaintiff about

spoliation, and any notes or communications regarding the phone erasure incident.

      3.     Plaintiff shall disclose, within 10 days of the date this Order is

entered, notes of client or interoffice communications relating to the fact of

destruction or alteration – that is, when and how counsel became aware that


MEMORANDUM DECISION AND ORDER - 20
       Case 4:16-cv-00530-BLW Document 255 Filed 12/11/20 Page 21 of 22




deletions had occurred and, specifically, that alterations had occurred within given

text strings.

       4.       The request to compel production of notes of conversations

concerning counsel’s obligation to notify the Court and opposing counsel of text

alterations, evidence destruction or electronic information deletions is denied as

vague.

       5.       Plaintiff shall disclose, within 10 days of the date this Order is

entered, notes relating to the investigation of facts referenced in any of Plaintiff’s

declarations, or counsel correspondence concerning lost, altered or deleted texts to

the extent this relates to investigation of the phone erasure incident only. To the

extent BYU-I is seeking information beyond that related to the phone erasure

incident, the motion to compel disclosure is denied.

       6.       Plaintiff shall disclose, within 10 days of the date this Order is

entered, any documents relating to communications with AT&T or any other retail

establishment allegedly involved in resolving the “frozen” cell phone(s) or deleting

any texts. This would include any attempts to retrieve the deletions or any

documentation concerning the investigation of same.

       7.       Plaintiff shall disclose, within 10 days of the date this Order is

entered, any documents relating to counsel’s allowance of Ms. Stevens to retain the




MEMORANDUM DECISION AND ORDER - 21
      Case 4:16-cv-00530-BLW Document 255 Filed 12/11/20 Page 22 of 22




cell phone or phones after commencement of this action as described in the Court’s

Memorandum Decision, pg. 9 (Dkt. 233).

      8.     Plaintiff shall disclose, within 10 days of the date this Order is

entered, any documentation which may demonstrate “intent” to destroy, alter or

failure to maintain evidence to the extent the documentation relates to the phone

erasure incident.

      9.     The request to compel production of any documentation relating to the

contradictory or inconsistent versions of the text deletions as referenced in the

Court’s Memorandum Decisions (Dkt. 233 at 9; Dkt. 246 at 13) is denied as vague.

      10.    Plaintiff shall disclose, within 10 days of the date this Order is

entered, any other documents, notes, emails concerning these subjects especially

any communications with Ms. Stevens to the extent such documents, notes, emails

relate to the phone erasure incident.



                                               DATED: December 11, 2020


                                               _________________________
                                               B. Lynn Winmill
                                               U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 22
